Citation Nr: 0402781	
Decision Date: 01/30/04    Archive Date: 02/05/04

DOCKET NO.  03-16 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for lymphoma, to include as 
due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel






INTRODUCTION

The veteran served on active duty from September 1962 to 
August 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the veteran's claim for 
service connection for lymphoma.  The veteran filed a timely 
appeal to this adverse determination.


REMAND

The veteran is seeking service connection for lymphoma, which 
was first diagnosed in May 2002.  He claims that while he was 
stationed at Naha Air Base in Okinawa Japan, he was 
temporarily assigned to a U.S. Air Base at Tan Son Nhut in 
Vietnam from September 1965 to January 1966, at which time he 
was exposed to Agent Orange.  He asserts that "my diagnosis 
of CLL [chronic lymphocytic leukemia] is directly related to 
this exposure."

In analyzing this claim, the Board initially observes that, 
under the provisions of 38 C.F.R. § 3.309(e) (2003), if a 
veteran was exposed to an herbicide agent, including Agent 
Orange, during active military, naval, or air service and has 
a disease listed in 38 C.F.R. § 3.309(e), such disease shall 
be service connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met even though there is no record of such 
disease during service, provided that the rebuttable 
presumption provisions of § 3.307(d) are also satisfied.  
These diseases include chloracne or other acneform disease 
consistent with chloracne, type II diabetes, Hodgkin's 
disease, multiple myeloma, Non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers, and soft-tissue 
sarcoma.  Chloracne, porphyria cutanea tarda, and subacute 
peripheral neuropathy must be manifest within one year after 
the last exposure to a herbicide.  38 C.F.R. § 3.307(a)(6).  
The Board notes that 38 U.S.C. § 1116(a)(2)(F), as added by 
§ 201(c) of the Veterans Education and Benefits Expansion Act 
of 2001, Pub. L. No. 107-113, 115 Stat. 976 (2001), 
eliminates the requirement that respiratory cancers manifest 
within 30 years following service in the Republic of Vietnam.  
For the purposes of this section, the term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset.  38 C.F.R. § 3.309(e).

Further, according to 38 C.F.R. § 3.307(a)(6)(iii), a veteran 
who, during active military, naval, or air service, served in 
the Republic of Vietnam during the Vietnam Era shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 (the "Vietnam Era").  

A review of the veteran's service personnel records which 
have been obtained by the RO fails to show any evidence that 
the veteran was stationed in Vietnam from September 1965 to 
January 1966.  The only personnel report of record consists 
of the veteran's AF Form 7, Airman Military Record, which 
indicates that the veteran was stationed at Naha Air Base in 
Okinawa, Japan from February 1965 to August 1966, which 
encompasses the time period in question.  However, the Board 
finds that while the veteran's AF Form 7 was the only service 
personnel records needed at the time of the RO's initial 
request for service personnel records, the veteran's recent 
assertions of temporary duty in Vietnam require that the RO 
request additional service personnel records which may be 
available, such as temporary duty assignment orders.  In 
addition, the veteran and his representative have asserted 
that additional types of personnel records may exist which 
shows that the veteran was temporarily assigned to an air 
base in Vietnam while stationed in Okinawa, such as pay 
records and travel vouchers.  Finally, the Board notes that 
Morning Reports for the veteran's unit, the 51st Field 
Maintenance Squadron (FMS), may confirm the veteran's 
transfer from the Naha Air Base in Okinawa to the Tan Son 
Nhut Air Base in Vietnam in September 1965 and his return to 
the Naha Air Base in January 1966.  Therefore, in order to 
assist the veteran in developing his claim, the Board finds 
that a remand in this case is required with instructions that 
the RO request additional service personnel records from the 
National Personnel Records Center (NPRC) which could serve to 
confirm the veteran's presence in Vietnam from September 1965 
to January 1966.

Therefore, the case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC for the following 
development:

1.  The RO should contact the NPRC and 
request any and all documentation which 
could serve to confirm the veteran's 
presence in the Republic of Vietnam from 
September 1965 to January 1966, to 
potentially include temporary duty (TDY) 
assignment orders, pay stubs which 
reflect special pay status, such as 
combat duty pay, travel vouchers, and 
Morning Reports for the 51st Field 
Maintenance Squadron (FMS) for the time 
period in question.

2.  After the above development has been 
completed, and after giving the appellant 
the full opportunity to supplement the 
record if desired, the RO should review 
the case and assure that all indicated 
actions are complete.  The RO should next 
readjudicate the issue of the veteran's 
entitlement to service connection for 
lymphoma, to include as due to exposure 
to Agent Orange.  If any determination 
remains adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case and be 
afforded a reasonable opportunity to 
respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The purpose of this REMAND is to obtain additional 
development and adjudication, and the Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.


	                  
_________________________________________________
	S. L. KENNEDY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




